Case 2:19-cv-07818-CBM-RAO Document 86 Filed 08/05/21 Page 1 of 9 Page ID #:1136



   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
        Nintendo of America, Inc.,               Case No.: CV 19-7818-CBM-(RAOx)
  11
               Plaintiff,                        ORDER RE: PLAINTIFF’S
  12    v.
                                                 MOTION FOR
  13    Matthew Storman,                         RECONSIDERATION; AND
  14                                             DEFENDANT’S MOTION FOR
               Defendant.
                                                 RECONSIDERATION
  15
  16         The matters before the Court are (1) Plaintiff Nintendo of America Inc.’s
  17   (“Plaintiff’s” or “Nintendo’s”) Motion for Reconsideration (“Plaintiff’s Motion”)
  18   (Dkt. No. 76); and (2) Defendant Matthew Storman’s (“Defendant’s” or
  19   “Storman’s”) Motion for Reconsideration (“Defendant’s Motion”) (Dkt. No. 78).
  20                                 I.   BACKGROUND
  21         This action arises from Defendant’s purported copying, distribution,
  22   reproduction, and offering of copies of Plaintiff’s copyrighted video games
  23   through a website owned and operated by Defendant. On September 10, 2019,
  24   Nintendo filed the Complaint against Defendant asserting three causes of action:
  25   (1) copyright infringement, 17 U.S.C. § 501; (2) federal trademark infringement,
  26   15 U.S.C. §§ 1114, 1125(a); and (3) Unfair Competition, Cal. Bus. & Prof. Code §
  27   17200. On May 26, 2021, the Court granted Plaintiff’s Motion for Summary
  28   Judgment as to Plaintiff’s copyright infringement, unfair competition and Lanham
                                                 1
Case 2:19-cv-07818-CBM-RAO Document 86 Filed 08/05/21 Page 2 of 9 Page ID #:1137



   1   Act claims, and awarded Plaintiff $1,715,000 in statutory damages under the
   2   Copyright Act and $400,000 in statutory damages under the Lanham Act for a
   3   total of $2,115,000 in statutory damages, but denied Plaintiff’s request for a
   4   permanent injunction on the basis Plaintiff failed to demonstrate irreparable harm
   5   and an inadequate remedy at law existed. (Dkt. No. 75 (the “Order”).) Nintendo
   6   moves for reconsideration of the Order with respect to the Court’s denial of its
   7   request for a permanent injunction. Defendant moves for reconsideration of the
   8   Order with respect to statutory damages.
   9                           II.   STATEMENT OF THE LAW
  10         Reconsideration of the district court’s decision is “appropriate” if the
  11   district court “(1) is presented with newly discovered evidence, (2) committed
  12   clear error or the initial decision was manifestly unjust, or (3) if there is an
  13   intervening change in controlling law.” Sch. Dist. No. 1J, Multnomah Cty., Or. v.
  14   ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Moreover, Local Rule 7-18
  15   provides:
  16                A motion for reconsideration of the decision on any motion may be
                    made only on the grounds of (a) a material difference in fact or law
  17                from that presented to the Court before such decision that in the
                    exercise of reasonable diligence could not have been known to the
  18                party moving for reconsideration at the time of such decision, or (b)
                    the emergence of new material facts or a change of law occurring
  19                after the time of such decision, or (c) a manifest showing of a failure
                    to consider material facts presented to the Court before such decision.
  20
  21                                   III.   DISCUSSION
  22   A.    Permanent Injunction
  23         Plaintiff seeks reconsideration of the Court’s Order denying its request for a
  24   permanent injunction.
  25         (1)    Irreparable Harm
  26         The Court previously found Plaintiff failed to demonstrate irreparable injury
  27   necessary for a permanent injunction. (Order at 16.) The Court noted that
  28   although Plaintiff had submitted evidence of approximately $1,000,000 to

                                                  2
Case 2:19-cv-07818-CBM-RAO Document 86 Filed 08/05/21 Page 3 of 9 Page ID #:1138



   1   $3,000,000 in lost revenue based on thousands of downloads of infringing copies
   2   of Nintendo’s copyrighted videogames from Defendant’s romuniverse.com
   3   website, loss revenue is insufficient to show irreparable harm. (See Order at 15-16
   4   (citing Sampson v. Murray, 415 U.S. 61, 90 (1974); American Passage Media
   5   Corp. v. Cass Communs., Inc. 750 F.2d 1470, 1473 (9th Cir. 1985); Comedymx
   6   Inc. v. St Clair, 2018 WL 9782503, at *2 (C.D. Cal. Oct. 11, 2018)).)
   7         Plaintiff contends reconsideration of the Court’s Order denying its request
   8   for a permanent injunction is warranted based on a change in law. Plaintiff argues
   9   at the time it filed its request for a permanent injunction in connection with its
  10   motion for summary judgment, it was unaware that the Trademark Modernization
  11   Act had been signed into law two days prior. The Trademark Modernization Act,
  12   codified at 15 U.S.C. § 1116(a), provides:
  13                The several courts vested with jurisdiction of civil actions arising
                    under this chapter shall have power to grant injunctions, according to
  14                the principles of equity and upon such terms as the court may deem
                    reasonable, to prevent the violation of any right of the registrant of a
  15                mark registered in the Patent and Trademark Office or to prevent a
                    violation under subsection (a), (c), or (d) of section 1125 of this title.
  16                A plaintiff seeking any such injunction shall be entitled to a
                    rebuttable presumption of irreparable harm upon a finding of a
  17                violation identified in this subsection in the case of a motion for a
                    permanent injunction . . . .1
  18
  19         In the Order, the Court found there was no genuine dispute of material fact
  20   that Plaintiff owns the trademarks and there is a likelihood of confusion, and
  21   granted summary judgment in favor of Plaintiff on its trademark infringement
  22   claim. (Order at 12-13.) Therefore, Nintendo would be entitled to a rebuttable
  23   presumption of irreparable harm pursuant to the Trademark Modernization Act.
  24   Defendant does not submit evidence rebutting the presumption of irreparable
  25   harm. Accordingly, the Court finds Plaintiff identifies a change in law warranting
  26
  27   1
         Neither party raised the issue of a presumption of irreparable harm in connection
       with Plaintiff’s motion for summary judgment and request for a permanent
  28   injunction.

                                                  3
Case 2:19-cv-07818-CBM-RAO Document 86 Filed 08/05/21 Page 4 of 9 Page ID #:1139



   1   reconsideration of the Court’s Order, and the Court shall issue an amended order
   2   finding the Trademark Modernization Act’s presumption of irreparable harm
   3   applies here, Defendant does not rebut the presumption, and therefore the
   4   irreparable harm factor favors issuance of a permanent injunction under the
   5   Lanham Act.
   6         As to Plaintiff’s copyright infringement claim, Plaintiff submits new facts
   7   and evidence of Defendant’s inability to pay a lump sum payment of $3,100 in
   8   sanctions issued by the magistrate judge in this action in connection with
   9   Defendant’s discovery violations, which demonstrates a high likelihood that
  10   Defendant will be unable to pay the $1,715,000 in statutory damages awarded by
  11   the Court for Defendant’s copyright infringement. Moreover, Plaintiff’s new
  12   evidence demonstrates a threat of continued infringement based on Defendant’s
  13   representations that he may relaunch his website which previously contained
  14   Plaintiff’s copyrighted games. Accordingly, Plaintiff’s new evidence
  15   demonstrates irreparable harm warranting an injunction for Plaintiff’s copyright
  16   infringement claim. See WB Music Corp. v. Royce Int’l Broad. Corp., 2018 WL
  17   2121819, at *3 (C.D. Cal. May 7, 2018), aff’d sub nom. WB Music Corp. v. Stolz,
  18   814 F. App’x 286 (9th Cir. 2020); Adobe Sys. Inc. v. Gorsline, 2019 WL 7938445,
  19   at *3 (N.D. Cal. June 28, 2019); Sugarfina, Inc. v. Sweitzer LLC, 2018 WL
  20   6265074, at *8 (C.D. Cal. Mar. 8, 2018); Macnab v. Gahderi, 2009 WL
  21   10671026, at *5 (C.D. Cal. July 28, 2009).2 Therefore, the Court shall issue an
  22   amended order finding Plaintiff demonstrates irreparable harm as to its copyright
  23   infringement claim, which favors issuance of a permanent injunction under the
  24   Copyright Act.
  25
  26   2
         Cf. Berry v. Dillon, 291 F. App’x 792, 795-96 (9th Cir. 2008) (the district court
       did not abuse its discretion in denying the plaintiff’s request for a permanent
  27   injunction where the plaintiff “failed to show any threat of continuing
       infringement, and monetary damages would adequately compensate any past
  28   injury.”).

                                                 4
Case 2:19-cv-07818-CBM-RAO Document 86 Filed 08/05/21 Page 5 of 9 Page ID #:1140



   1         (2)   Inadequate Remedy at Law
   2         The Court previously found Plaintiff failed to demonstrate an inadequate
   3   remedy at law existed because “the evidence before the Court demonstrates
   4   Defendant ‘shut’ down his romuniverse.com website,” and the Court’s statutory
   5   damages award would compensate Plaintiff for the lost revenue from the illegal
   6   downloads of Nintendo’s videogames from Defendant’s website. (Order at 16-17
   7   (citing Berry v. Dillon, 291 F. App’x 792, 795–96 (9th Cir. 2008)).)
   8         Plaintiff submits new facts and evidence of representations by Defendant
   9   regarding relaunching his website3 and Defendant’s inability to pay $3,100 in
  10   sanctions due to a lack of assets, which demonstrates a threat of continued
  11   infringement by Defendant exists and a high likelihood that Defendant will be
  12   unable to pay the statutory damages awarded by the Court.4 (Rava Decl. ¶ 2; Dkt.
  13   Nos. 69, 71, 72.) Therefore, Plaintiff’s new facts and evidence supports a finding
  14   that there is no adequate remedy at law as to Plaintiff’s copyright and trademark
  15   infringement claims, which favors issuance of a permanent injunction.5
  16
       3
  17     Although Plaintiff’s counsel declares Defendant “confirmed that he is
       considering relaunching the RomUniverse website to continue to distribute
  18   videogame ROMs for games from companies other than Nintendo,” Plaintiff
       argues Defendant’s past actions demonstrate he is likely to continue infringing on
  19   Nintendo’s intellectual property rights through his website. (See Dkt. No. 52-4,
       Knudson Decl. ¶ 7.2 (Defendant continued to distribute thousands of infringing
  20   games through his website for a full year after Nintendo filed this lawsuit in
       September 2019, and Defendant actively uploaded infringing content); Order at 10
  21   (noting Nintendo previously notified Defendant that content on his website
       infringed Nintendo’s copyrights, but Defendant failed to take the content down);
  22   Dkt. Nos. 51, 65 (noting Defendant failed to comply with his discovery
       obligations and Court orders requiring his compliance, and spoilation of
  23   evidence).
       4
         At the August 3, 2021 hearing on the instant Motions, Defendant represented to
  24   the Court that he lacks assets and cannot make a lump sum payment to satisfy the
       $3,100 in sanctions issued against him in this action.
  25   5
         Defendant recites the standards for an injunction and argues there is “no
  26   legitimate, admissible evidence” that Plaintiff “sustained any actual damages
       whatsoever as a result of any of the Defendant’s actions or inactions. However,
  27   evidence regarding actual damages is not required for a permanent injunction
       under the Copyright Act. See 17 U.S.C. § 502(a) (“Any court having jurisdiction
  28   of a civil action arising under this title may, . . . grant temporary and final
       injunctions on such terms as it may deem reasonable to prevent or restrain
                                                5
Case 2:19-cv-07818-CBM-RAO Document 86 Filed 08/05/21 Page 6 of 9 Page ID #:1141



   1   Accordingly, the Court shall issue an amended order finding Plaintiff
   2   demonstrates there is an inadequate remedy at law as to Plaintiff’s copyright and
   3   trademark infringement claims, which favors issuance of a permanent injunction.
   4         (3)    Balance of Hardships
   5         The Court previously found the balance of hardships factor was neutral
   6   because any hardship from enjoining Defendant from infringing Plaintiff’s
   7   copyrights and trademark rights was “irrelevant in determining whether to issue an
   8   injunction,” but there is no evidence that Plaintiff would suffer hardship absent a
   9   permanent injunction because Defendant had “disabled”/“shut” down his website.
  10   (Order at 17.) However, Plaintiff’s new evidence regarding Defendant’s
  11   representations that he is considering relaunching his website demonstrates
  12   Plaintiff will suffer hardship absent a permanent injunction. Accordingly, the
  13   Court shall issue an amended order finding the balance of hardships factor weighs
  14   in favor of a permanent injunction.
  15                                       *      *      *
  16         Because Plaintiff previously demonstrated a success on the merits and the
  17   public interest weighed in favor of an injunction, and now demonstrates based on
  18   a change in the law and new facts and evidence that the rebuttable presumption of
  19   irreparable harm applies as to its trademark claim, irreparable harm exists as to its
  20   copyright infringement claim, an inadequate remedy at law exists, and the balance
  21   of hardships weighs in Plaintiff’s favor, the Court finds Plaintiff satisfies the
  22   requirements for a permanent injunction. See eBay, Inc. v. MercExchange, LLC,
  23   547 U.S. at 391. Accordingly, the Court shall issue an amended order granting
  24   Plaintiff’s request for a permanent injunction as to its copyright and trademark
  25   infringement claims.
  26   ///
  27
  28   infringement of a copyright.”).

                                                  6
Case 2:19-cv-07818-CBM-RAO Document 86 Filed 08/05/21 Page 7 of 9 Page ID #:1142



   1   B.    Statutory Damages
   2         The Court awarded Plaintiff $1,715,000 in statutory damages under the
   3   Copyright Act and $400,000 in statutory damages under the Lanham Act for a
   4   total of $2,115,000 in statutory damages. (Order at 19.) Defendant seeks
   5   reconsideration of the statutory damages award in the Order pursuant to Federal
   6   Rule of Civil Procedure 59(e).
   7         (1)    Timeliness
   8         Plaintiff argues Defendant’s Motion for Reconsideration is procedurally
   9   improper. Federal Rule of Civil Procedure 59(e) provides “[a] motion to alter or
  10   amend a judgment must be filed no later than 28 days after the entry of the
  11   judgment.” Here, no judgment has been entered, and therefore Defendant’s
  12   Motion pursuant to Rule 59(e) is premature. Moreover, while Defendant does not
  13   reference Local Rule 7-18 in his motion, Defendant’s Motion is titled a “Motion
  14   for Reconsideration.” Local Rule 7-18 provides: “Absent good cause shown, any
  15   motion for reconsideration must be filed no later than 14 days after entry of the
  16   Order that is the subject of the motion or application.” The Order for which
  17   Defendant seeks reconsideration was entered on May 26, 2021. (Dkt. No. 75.)
  18   However, Defendant did not file his Motion for Reconsideration until June 22,
  19   2021, and Defendant does not demonstrate good cause regarding why his motion
  20   for reconsideration was not timely filed. Therefore, Defendant’s Motion for
  21   Reconsideration is untimely pursuant to Local Rule 7-18.6
  22         (2)    Actual Harm and Copyright Registration
  23         As to the merits of Defendant’s Motion, Defendant argues the Court should
  24   reconsider its statutory damages award because Plaintiff failed to submit evidence
  25   of actual damages. However, the Copyright Infringement Act authorizes a
  26
       6
         Defendant’s Motion for Reconsideration did not include a notice of motion as
  27   required by Local Rules 6-1 and 7-4, and Defendant did not attest that the Motion
       was filed following a conference of counsel as required pursuant to Local Rule 7-
  28   3.

                                                7
Case 2:19-cv-07818-CBM-RAO Document 86 Filed 08/05/21 Page 8 of 9 Page ID #:1143



   1   copyright owner to “elect, at any time before final judgment is rendered, to
   2   recover, instead of actual damages and profits, an award of statutory damages for
   3   all infringements involved in the action.” 17 U.S.C. § 504(c). Under the Lanham
   4   Act, “the plaintiff may elect, at any time before final judgment is rendered by the
   5   trial court, to recover, instead of actual damages and profits, an award of statutory
   6   damages in the amount of not less than $1,000 and not more than $100,000 per
   7   domain name, as the court considers just.” 15 U.S.C. § 1117(c). Therefore,
   8   evidence of actual damages is irrelevant to an award of statutory damages. See
   9   Columbia Pictures Television, Inc. v. Krypton Broad. of Birmingham, Inc., 259
  10   F.3d 1186, 1194 (9th Cir. 2001).7
  11         Defendant also argues reconsideration of the Court’s Order awarding
  12   statutory damages is warranted because Nintendo did not timely register its
  13   copyrights prior to Defendant’s infringement. However, Defendant offers no
  14   evidence regarding Nintendo’s purported failure to timely register its copyrights.8
  15         Therefore, Defendant fails to demonstrate reconsideration of the Court’s
  16   Order awarding statutory damages is warranted.
  17                                 IV.    CONCLUSION
  18         Accordingly, the Court GRANTS Plaintiff’s Motion for Reconsideration,
  19   and DENIES Defendant’s Motion for Reconsideration. An order shall be issued
  20   consistent herewith amending the May 26, 2021 Order (Dkt. No. 75) which 1)
  21   finds Plaintiff demonstrates the rebuttable presumption of irreparable harm
  22   applies, Defendant does not rebut the presumption of irreparable harm, and
  23   Plaintiff shows there is an inadequate remedy at law for its trademark
  24   infringement claim; 2) finds Plaintiff demonstrates irreparable harm and an
  25   7
         Moreover, Plaintiff submitted evidence demonstrating it lost approximately
  26   $1,000,000 to $3,000,000 in revenue as a result of Defendant’s infringement.
       (Knudson Decl. ¶ 8; Bell Decl. Ex. 3.)
  27   8
         In connection with Plaintiff’s Motion for Summary Judgment, Plaintiff
       submitted deposition testimony from Defendant who testified he did not dispute
  28   that Nintendo owned its copyrights. (Dkt. No. 75 at 3.)

                                                 8
Case 2:19-cv-07818-CBM-RAO Document 86 Filed 08/05/21 Page 9 of 9 Page ID #:1144



   1   inadequate remedy at law exists as to its copyright infringement claim; 3) finds
   2   Plaintiff demonstrates the balance of hardships weighs in its favor; and 4) grants
   3   Plaintiff’s request for a permanent injunction under the Lanham Act and the
   4   Copyright Act.
   5
   6         IT IS SO ORDERED.
   7
   8   DATED: August 5, 2021.
                                              CONSUELO B. MARSHALL
   9                                          UNITED STATES DISTRICT JUDGE
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                9
